



Exhibit 10.20


























THE PEPSICO INTERNATIONAL RETIREMENT PLAN


DEFINED BENEFIT PROGRAM


(PIRP-DB)




























As Amended and Restated
Effective as of January 1, 2019









--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I – HISTORY AND GENERAL INFORMATION
1


ARTICLE II – DEFINITIONS AND CONSTRUCTION
3


2.01
Definitions
3


2.02
Construction
9


ARTICLE III – MEMBERSHIP
10


3.01
Eligibility for Membership
10


3.02
Admission to Membership
10


ARTICLE IV – REQUIREMENTS FOR BENEFITS
11


4.01
Normal Retirement Pension
11


4.02
Early Retirement Pension
11


4.03
Special Early Retirement Pension
11


4.04
Deferred Vested Pension
12


4.05
Late Retirement Pension
12


4.06
Vesting
13


4.07
Special Vesting for Approved Transfers and Status Changes
13


4.08
Accruals After Benefit Commencement
13


ARTICLE V – DISTRIBUTION OPTIONS
15


5.01
Distribution Options
15


5.02
Normal Forms of Payment
15


5.03
Optional Forms of Payment
16


5.04
Applicability of Certain Options
19


5.05
Cashout of Small Benefits
19


5.06
Designation of Dependant
20


ARTICLE VI – DEATH BENEFITS
21


6.01
Active and Retirement-Eligible Members
21


6.02
Vested Members
21


6.03
Form and Time of Payment of Death Benefits
21


6.04
Disposition of Death Benefits
22


ARTICLE VII – ADMINISTRATION
23


7.01
Authority to Administer Plan
23


7.02
Facility of Payment
23


7.03
Claims Procedure
23


7.04
Limitations on Actions
24


7.05
Restriction of Venue
25


7.06
Effect of Specific References
25


ARTICLE VIII – AMENDMENT AND TERMINATION
26


8.01
Continuation of the Plan
26


8.02
Amendment
26


8.03
Termination
26


ARTICLE IX – MISCELLANEOUS
27





i



--------------------------------------------------------------------------------




9.01
Unfunded Plan
27


9.02
Costs of the Plan
27


9.03
Temporary Absence of Member
27


9.04
Taxes, Etc.
27


9.05
Nonguarantee of Employment
27


9.06
No Right to Benefits
28


9.07
Charges on Benefits and Recovery of Excess Payments
28


9.08
Termination for Cause; Prohibited Misconduct
29


9.09
Notices
31


9.10
Plan Documentation
31


9.11
Currency of Payment
31


9.12
Governing Law
31


9.13
Exemption from ERISA
31


9.14
Exemption from Section 409A
31


ARTICLE X – SIGNATURE
33


TABLE A - CALCULATION OF PENSIONS
34


APPENDIX ERW - EARLY RETIREMENT WINDOWS
39













ii



--------------------------------------------------------------------------------





ARTICLE I - HISTORY AND GENERAL INFORMATION


The Plan came into operation on and took effect from September 1, 1980, and was
comprised of the “PepsiCo International Retirement Plan Trust Indenture” and the
“Plan Rules”, and was later amended and restated in its entirety, effective
September 2, 1982.


The Plan was further amended and restated in its entirety, effective October 1,
2003, whereupon the Plan Rules became the “Plan A Rules” (applicable to benefits
funded by the Corporation’s contributions to the trust established by the
PepsiCo International Retirement Plan Trust Indenture) and the “Plan B Rules”
(applicable to benefits funded by the Corporation as they arise) took effect.


The Plan was further amended effective January 1, 2005, so that no person
subject to taxation in the United States of America may in any way have their
right to a benefit from the Plan come into existence, increase or in any way be
enhanced, but instead will be determined as if they had left the Corporation and
any Associated Company permanently before becoming subject to U.S. taxation.
 
Effective January 1, 2010, the Plan A Rules and Plan B Rules were amended and
restated in their entirety to form a single governing legal document, as set
forth herein. The terms of the Plan set forth in this amended and restated
governing legal document are known as the “DB Program” (also known as
“PIRP-DB”). This amended and restated governing legal document shall apply to
Members who are in Membership from and after January 1, 2010, as well as any
others who claim rights from and after January 1, 2010 that are derived from
current or former Membership, including former Members and the Dependants and
Eligible Spouses of Members and former Members. Notwithstanding any other
provision of this Plan, the amendment and restatement of this Plan, the
supersession of the prior documents by this Plan, and the prior existence of
separate Plan A and Plan B Rules shall not at any time result in any duplication
of benefits (nor shall duplication of benefits result from any other factor or
circumstance related to this Plan or any prior version of this Plan).


Effective January 1, 2011, the Corporation established a new defined
contribution structure (the “DC Program”) to benefit selected international
employees for whom it has been determined to be appropriate (i.e., employees on
assignments outside of their home countries for whom it is judged to be
impracticable to have them participate in their home country retirement plans
and employees who are among a selected group of senior globalists on United
States tax equalized packages). The terms of the DC Program are set forth in a
separate governing legal document. Together, the DC Program and the DB Program
set forth the terms of a single Plan.


The DB Program was previously amended and restated, effective January 1, 2016.
The DB Program is hereby amended and restated effective January 1, 2019 (the
“Restatement Date”).


At all times, the Plan is unfunded and unsecured for purposes of the United
States Internal Revenue Code and Employee Retirement Income Security Act of
1974, as amended


1



--------------------------------------------------------------------------------




(“ERISA”). The benefits of an executive are an obligation of that executive’s
individual employer. With respect to his employer, the executive has the rights
of an unsecured general creditor. The Plan is also intended to be exempt from
ERISA as a plan maintained outside of the United States primarily for the
benefit of persons substantially all of whom are nonresident aliens of the
United States.




2



--------------------------------------------------------------------------------





ARTICLE II - DEFINITIONS AND CONSTRUCTION



2.01    Definitions.


Where the following words and phrases appear in this governing legal document
for the DB Program, they shall have the meaning set forth below, unless a
different meaning is plainly required by the context:


(a)"Active Member" means a who is currently eligible to accrue Pensionable
Service under the DB Program; accordingly, it refers to a Member who has been
admitted or re-admitted to Membership pursuant to Article III, but who has not
retired on Pension, withdrawn from or otherwise ceased to be (or to be deemed to
be) in Service as an Eligible Employee, or for any other reason ceased to be
eligible to accrue Pensionable Service for the purpose of the DB Program.


(b)"Actuarial Equivalent" means Actuarial Equivalent as defined in paragraph (2)
(Standard Actuarial Factors) of Section 2.1 of Part B of the PepsiCo Employees
Retirement Plan A, subject to paragraphs (3) (Applicability of the Standard
Actuarial Factors) and (5) (Additional Defined Terms and Special Rules) thereof.


(c) "Actuary" means the individual actuary or firm of actuaries selected by the
Vice President to provide actuarial services in connection with the
administration of the DB Program.


(d) "Annuity Starting Date" means the first day of the first month for which a
Pension is payable as an annuity or in any other form.


(e) “Approved Transfer” means any of the following that are initiated or
approved by the Corporation or (with the approval of the Corporation) by a
Member’s Employer –


(1) The Member’s transfer to employment based in the United States or its
territories;


(2) The Member’s secondment to a work location in the United States or its
territories;


(3) Any other change in the Member’s employment circumstances that will cause
the Member to become a U.S. Person.


(f) "Associated Company" means any company or undertaking which – (i) is
directly or indirectly controlled by or associated in business with the
Corporation, and (ii) which has agreed, subject to the ongoing consent of the
Vice President, to perform and observe the conditions, stipulations and
provisions of the DB Program and to be included


3



--------------------------------------------------------------------------------




among the Employers under the DB Program. "Associated Companies" means all such
companies or undertakings.


(g) "Corporation" means PepsiCo, Inc., a corporation organized and existing
under the laws of the State of North Carolina, or its successor or successors.


(h) "Dependant" means the person who shall receive any amounts with respect to a
Member’s Pension payable upon the Member’s death, in such cases where the
Member’s Pension is payable in one of the forms of payment under Sections 5.02
and 5.03 that include a survivor option.


(i) “DB Program” means the portion of the Plan that provides a program of
defined benefits and that is described in the governing legal document entitled
“The PepsiCo International Retirement Plan Defined Benefit Program (PIRP-DB),”
as it may be amended from time to time. The DB Program is also sometimes
referred to as “PIRP-DB.”


(j) “DC Program” means the portion of the Plan that provides a program of
defined contributions and that is described in the governing legal document
entitled “The PepsiCo International Retirement Plan Defined Contribution Program
(PIRP-DC),” as it may be amended from time to time. The DC Program is also
sometimes referred to as “PIRP-DC.”


(k) “Eligible Domestic Partner” means, solely with respect to a Member who is
actively employed by, or on an Authorized Leave of Absence from, a member of the
PepsiCo Organization on or after January 1, 2019, an individual who is of the
same sex or opposite sex as the Member and who satisfies paragraph (1), (2) or
(3), subject to the additional rules set forth in paragraph (4), as determined
by the Vice President.


(1)
Civil Union. If the Member has entered into a civil union or similar
government-recognized status that is valid on the applicable date under the law
of the location that is determined by the Vice President to be the Member’s
principal residence, the Participant’s Domestic Partner (if any) is the
individual with whom the Participant has entered into such status, provided that
such individual submits a claim for benefits within 60 days of Member’s date of
death (and if no such claim is submitted, the individual shall not be a Domestic
Partner under this paragraph (1)).



(2)
Benefits Enrollment. If the Member does not have a Domestic Partner pursuant to
paragraph (1) above, the Member’s Eligible Domestic Partner (if any) is the
individual who, on the applicable date, was enrolled, as the Member’s domestic
partner, in the Cigna International Health Program (or its successor) sponsored
by the Corporation.





4



--------------------------------------------------------------------------------




(3)
Other Acceptable Evidence of Partnership. If the Member does not have a Domestic
Partner under paragraph (1) or (2) above, such Member’s Domestic Partner, if
any, is the individual who, as of the applicable date, satisfies such criteria
of domestic partnership as the Vice President has specified in writing, provided
that such individual submits a claim for benefits within 60 days of the Member’s
date of death (and if no such claim is submitted, the individual shall not be a
Domestic Partner under this paragraph (3)).



(4)
Additional Rules. For purposes of this definition, “applicable date” means the
earlier of the Member’s Annuity Starting Date or the date of the Member’s death.
The term “Eligible Domestic Partner” does not apply to a Member’s Eligible
Spouse. A Member is not permitted to have more than one Eligible Domestic
Partner at any point in time, and a Member who has an Eligible Spouse is not
permitted to have an Eligible Domestic Partner.



(l) "Eligible Employee" means an individual who the Vice President has
determined – (i) is a full-time salaried Third Country National employed
exclusively outside of the United States of America on the regular staff of an
Approved Employer, and (ii) is not currently designated by the Vice President as
in a position that can make him eligible to earn “pay credits” under the DC
Program. The Vice President shall have the discretion to designate as an
Eligible Employee a part-time employee who, but for his part-time status,
otherwise satisfies the requirements of the preceding sentence.


(m) "Eligible Spouse" means the individual to whom the Member is married on the
earlier of the Member’s Annuity Starting Date or the date of the Member’s death.
The determination of whether a Member is married shall be made by the Vice
President based on the law of the Member’s principal residence; provided,
however, that for purposes of the DB Program, a Member shall have only one
Eligible Spouse.


(n) "Employers" means the Corporation and any and every Associated Company or
such one or more of any of them as the context shall determine or the
circumstances require. "Employer" in relation to any person means whichever it
is of the Employers in whose employment that person is or was at the relevant
time or those Employers (if more than one) in whose employment he had been
during the relevant period. An “Approved Employer” means an Employer that, as of
the time in question, has been approved by the Vice President (and remains
approved) to have its Eligible Employees become and continue as Active Members
under the DB Program.


(o) "Entry Date" means September 1, 1980 and the first day of each subsequent
month.


(p) "Members" means all Eligible Employees who have been admitted to Membership
pursuant to Article III and who remain entitled to a benefit under the DB


5



--------------------------------------------------------------------------------




Program. In relation to each of the Employers, any reference to Members means
those Members in or formerly in its employment. References to "Membership" are
references to the status of being a Member.


(q) "Normal Retirement Age" means age 65 or, if later, the age at which a Member
first has five (5) years of Service.


(r) "Normal Retirement Date" means in relation to a Member the first day of the
month coincident with or immediately following the Member’s Normal Retirement
Age.


(s) "Pension" means a series of level monthly payments or single lump sum
payment payable to a person who is entitled to receive benefits under the DB
Program.


(t) "Pensionable Service" means in relation to a Member the period, or where
appropriate the aggregate of periods, of a Member’s Service as an Eligible
Employee of an Approved Employer, which is counted for purposes of determining
the amount of benefits under the DB Program payable to, or on behalf of, a
Member. Pensionable Service shall also include any other period of employment
with a member of the PepsiCo Organization or any Employer for which the Vice
President determines to give credit under the DB Program to the Member. Absent
special circumstances, as determined by the Vice President, such other period of
such prior period of employment will only be counted as Pensionable Service if
such Employer maintained a retirement plan to which it made contributions on
behalf of eligible employees.


(u) "Plan" means the PepsiCo International Retirement Plan, which consists of
the DB Program and DC Program.


(v) "PepsiCo Organization" means the controlled group of organizations of which
the Corporation is a part, as defined by U.S. Internal Revenue Code section 414
and regulations issued thereunder. An entity shall only be considered a member
of the PepsiCo Organization during the period it is one of the group of
organizations described in the preceding sentence.


(w) "PepsiCo Salaried Plan" means the program of pension benefits set forth in
Part B of the PSERP Component of both the PepsiCo Employees Retirement Plan A
(“PERP-A”) and the PepsiCo Employees Retirement Plan I (“PERP-I”), as it may be
amended from time to time, and as it was set forth prior to January 1, 2017 in
predecessor plans to PERP-A and PERP-I.


(x) "Salary" means in relation to a Member his calendar year base pay, plus
overtime pay, commission payments and amounts paid pursuant to the incentive
compensation plans (annual bonus plans) of an Employer, but shall exclude –


(1) Any pay that would ordinarily qualify as Salary as described above to the
extent it is earned by the Member – (i) while working for the PepsiCo


6



--------------------------------------------------------------------------------




Organization or any Employer in the United States, (ii) while participating in
the PepsiCo Salaried Plan, and/or (iii) while a U.S. Person, and


(2) All other amounts taxable as remuneration for personal services, including
amounts received or deemed received under any other pension or welfare plan
maintained by a member of the PepsiCo Organization or any Employer, premium
bonuses, sign-on bonus or other one-time payments, income from stock option
exercises and any special allowances (whether given in respect of residence,
cost of living, education, transfer or otherwise).


If a Member has Salary in accordance with the prior sentence and then ceases to
be employed by an Employer (but the Member remains employed by a member of the
PepsiCo Organization), compensation while employed by the member of the PepsiCo
Organization that otherwise would qualify as Salary hereunder shall be
considered Salary for purposes of the DB Program. In the event a Member’s Salary
is either (i) paid in currency other than United States dollars or (ii) paid in
United States dollars but not tied to the United States salary ranges
established by the Corporation, as updated from time to time, such currency
shall be converted to United States dollars according to procedures established
by the Global Mobility Team, or if no so such procedures exist as of the time in
question, as reasonably determined by the Vice President. Notwithstanding the
foregoing provisions of this definition, the Vice President may exercise his
discretion to determine a Member's Salary based on an alternative definition
that is different than that set forth above.


(y) "Service" means in relation to a Third Country National (or other employee
deemed an Eligible Employee by the Vice President) only the period during which
such Third Country National (or such other employee) was continuously in
employment (including all permissible periods of authorized leave of absence)
with any Approved Employer. A permissible period of authorized leave of absence
is a period of absence of not more than 12 months, unless a longer period is
individually authorized in writing by the Vice President. A break in service of
less than 12 months shall not be considered to have broken the continuity of a
Member's Service. Other breaks in service (including a break in service of at
least 12 months and a break in service before an individual has become a Member)
shall break the continuity of an individual’s Service, and employment before the
break in service will only be counted as Service if it would otherwise qualify
under this subsection and the Vice President approves its being counted (which
approval may provide for such pre-break employment being counted as vesting
Service, entitlement Service, or both). Vesting Service means Service that is
taken into account solely in determining vesting, and entitlement Service means
Service that is taken into account solely in determining entitlement for Early
Retirement, Normal Retirement and Late Retirement.


For an individual who transfers from employment with an Employer as an
ineligible Employee to the status of an Eligible Employee of an Employer, his
pre-transfer period of employment with an Employer may be counted as Service
only with


7



--------------------------------------------------------------------------------




the approval of the Vice President (which approval may provide for such
pre-transfer employment being counted as vesting Service, entitlement Service,
or both).


Except as otherwise provided by the Vice President, Service shall not include an
individual’s periods of employment with any company or undertaking prior to it
becoming an Employer or a member of the PepsiCo Organization.


No determination of an individual’s Service shall result in any duplication, and
all of the DB Program’s provisions shall at all times be interpreted
consistently with the terms of this subsection.


(z) “Status Change” means any change in a Member’s circumstances (other than a
change in circumstances that constitutes an Approved Transfer) that will cause
the Member to become a U.S. Person.


(aa) "Third Country National" means any individual who is not: (1) a U.S.
Person, (2) employed in his home country, (3) employed in his hire country,
except as permitted by the Vice President, nor (4) accruing benefits under a
retirement plan sponsored by his Employer in his home country while abroad. An
individual’s home or hire country as of any time shall be the country that is
designated at that time as the individual’s home or hire country, respectively,
on the records of the applicable entity (which shall be the Global Mobility
Team, its successor (if any) or such other group within the PepsiCo Organization
that is designated for this purpose by the Vice President), or is so designated
in accordance with such rules as the applicable entity shall choose to apply
from time to time. The records described in the preceding sentence are intended
to be maintained outside the United States of America.


(bb) "U.S. Person" means: (1) a citizen of the United States of America; (2) a
person lawfully admitted for permanent residence in the United States of America
at any time during the calendar year, or who has applied for such permanent
residence (within the meaning of United States Internal Revenue Code section
7701(b)(1)(A)); or (3) any other person who is a resident alien of the United
States of America under United States Internal Revenue Code section
7701(b)(1)(A) because, for example, the person satisfies the substantial
presence test under United States Internal Revenue Code section 7701(b)(3) or
makes an election to be treated as a United States resident under United States
Internal Revenue Code section 7701(b)(4). In addition, a person shall be
considered a U.S. Person for purposes of Section 9.14 in any year for which the
person is required by the United States Internal Revenue Code to file an
individual income tax return, unless the Vice President determines that it is
clear that the person has no U.S. source earned income from a member of the
PepsiCo Organization for such year.


(cc) "Vice President" means the Vice President, Global Benefits & Wellness of
PepsiCo, Inc. but if such position is vacant or eliminated it shall be the
person who is acting to fulfill the majority of the duties of the position (or
plurality of the duties, if no


8



--------------------------------------------------------------------------------




one is fulfilling a majority), as such duties existed immediately prior to the
vacancy or the position elimination.



2.02    Construction.


(a) Gender and Number: In this document for the DB Program where the context
does not otherwise determine, words importing the masculine gender shall include
the feminine gender and words importing the singular number shall include the
plural number and vice versa.


(b) Determining Periods of Years: For the purposes of the DB Program, any period
of 365 consecutive days (or of 366 consecutive days, if the period includes 29th
February) shall be deemed to constitute a year, but not so that in the
calculation of a number of years any day is counted more than once. Where the
amount of a benefit depends upon the calculation of a number of years or months
without expressly requiring that these should be complete years or months, a
proportionate amount (i.e., a number of days) may be given for any part of a
year or month which would not otherwise be included in the calculation. Where
the this document makes reference to months or parts of a year, or to any other
period of time except a day, week or year the Vice President may authorize the
period to be counted in days or complete calendar months with each calendar
month counted as 1/12th of a year.


(c) Compounds of the Word “Here”: The words “hereof” and “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire DB
Program, not to any particular provision or section.     


(d) Examples: Whenever an example is provided or the text uses the term
“including” followed by a specific item or items, or there is a passage having a
similar effect, such passages of the document shall be construed as if the
phrase “without limitation” followed such example or term (or otherwise applied
to such passage in a manner that avoids limitation on its breadth of
application).


(e) Subdivisions of This Document: This document is divided and subdivided using
the following progression: articles, sections, subsections, paragraphs,
subparagraphs and clauses. Articles are designated by capital roman numerals.
Sections are designated by Arabic numerals containing a decimal point.
Subsections are designated by lower-case letters in parentheses. Paragraphs are
designated by Arabic numerals in parentheses. Subparagraphs are designated by
lower-case roman numerals in parentheses. Clauses are designated by upper-case
letters in parentheses. Any reference in a section to a subsection (with no
accompanying section reference) shall be read as a reference to the subsection
with the specified designation contained in that same section. A similar rule
shall apply with respect to paragraph references within a subsection and
subparagraph references within a paragraph.






9



--------------------------------------------------------------------------------







ARTICLE III - MEMBERSHIP



3.01    Eligibility for Membership.


Every person who the Vice President determines is an Eligible Employee shall be
eligible for Membership.



3.02    Admission to Membership.


(a) Every person who was an Active Member of the DB Program immediately prior to
the Restatement Date shall continue as an Active Member of the DB Program from
and after the Restatement Date, to the extent such Active Membership is
consistent with the provisions of the DB Program, as amended and in effect on
and after the Restatement Date. In addition, every person who was a Member but
not an Active Members immediately prior to the Restatement Date shall continue
as a Member of the DB Program from and after the Restatement Date, to the extent
such Membership is consistent with the provisions of the DB Program, as amended
and in effect on and after the Restatement Date.


(b) Every person who is not a Member and who the Vice President determines is an
Eligible Employee shall, following the approval of his Membership by the Vice
President, be admitted to Membership, effective as of the Entry Date coinciding
with or immediately following the date on which his Service commences or he
becomes an Eligible Employee (as determined by the Vice President), whichever is
later. No Eligible Employee or any other person shall be admitted to Membership
without the approval of the Vice President.








10



--------------------------------------------------------------------------------





ARTICLE IV - REQUIREMENTS FOR BENEFITS



4.01    Normal Retirement Pension.


A Member shall be entitled to a Normal Retirement Pension if his employment with
both his Employer and the PepsiCo Organization terminates on his Normal
Retirement Age. The Member’s Annuity Starting Date shall be the first day of the
month coincident with or immediately following the day the Member terminates
employment with both his Employer and the PepsiCo Organization. The Member’s
Pension shall be paid in the normal form of payment applicable to the Member
under Section 5.02 unless the Member elects an optional form of payment under
Section 5.03. The Member’s Pension shall be calculated in accordance with Table
A.



4.02    Early Retirement Pension.


A Member shall be entitled to an Early Retirement Pension if his employment with
both his Employer and the PepsiCo Organization terminates on or after age 55 but
before his Normal Retirement Age, and after he has completed 10 or more years of
Service. The Member’s Annuity Starting Date ordinarily shall be his Normal
Retirement Date. The Member may, however, by filing a written election with the
Vice President, direct that his Annuity Starting Date shall be the first day of
any month after the Member terminates employment with both his Employer and the
PepsiCo Organization but before the Member's Normal Retirement Date. The amount
of such Pension shall be computed in accordance with Table A as if the Member
retired at his Normal Retirement Date, but on the basis of the Member’s Highest
Average Monthly Salary (as defined in Table A) and Pensionable Service as of his
employment termination date; provided, however, that, in the case of a Member
electing to receive his Pension prior to attaining his Normal Retirement Date,
the amount of his Pension shall be reduced by 4/12 of 1 percent for each month
by which the day on which the Pension commences precedes the date on which the
Member would have attained age 62.



4.03    Special Early Retirement Pension.


A Member may be entitled to receive a Special Early Retirement Pension if his
employment with both his Employer and the PepsiCo Organization terminates on or
after age 50 but before age 55 and after completion of not less than 10 years of
Service and only if such Special Early Retirement Pension payments have been
authorized by the Vice President. The Annuity Starting Date of such Special
Early Retirement Pension shall be the first day of the month after the Vice
President authorizes such Special Early Retirement Pension. The amount of such
Pension shall be computed in accordance with Table A, as if the Member retired
at his Normal Retirement Date, but on the basis of the Member's Highest Average
Monthly Salary (as defined in Table A) and Pensionable Service as of his
employment termination date; provided, however, that the amount of such Member's
Pension so determined shall be reduced by 4/12 of 1 percent for each month by
which the day on which the Pension commences precedes the date on which the
Member would have attained age 62.


11



--------------------------------------------------------------------------------







4.04    Deferred Vested Pension.


(a) This Section 4.04 applies to a Member who terminates employment with both
his Employer and the PepsiCo Organization before becoming eligible for a Normal
Retirement Pension, Early Retirement Pension or Special Early Retirement
Pension.


(b) A Member described in (a) above who has met one of the requirement to be
vested in Sections 4.06 and 4.07 shall be entitled to receive a Pension
(hereinafter referred to as a “Deferred Vested Pension”). The amount of such
Deferred Vested Pension shall be determined in accordance with Table A;
provided, however, that in the case of a Member who remains in the employment of
the PepsiCo Organization or any Employer after ceasing to be an Active Member,
the amount of such Member’s Deferred Vested Pension shall be determined in
accordance with Table A by reference to (i) the Member’s Highest Average Monthly
Salary at the date the Member terminates employment with both his Employer and
the PepsiCo Organization (but only to the extent permitted under Sections 9.13
and 9.14), and (ii) the Member’s Pensionable Service as of his termination of
employment date.


(c) A Member’s Deferred Vested Pension shall commence at the later of (i) the
Member’s termination of employment with both his Employer and the PepsiCo
Organization, or (ii) the Member’s Normal Retirement Date. However, a Member may
elect, by filing a written election with the Vice President to have his Deferred
Vested Pension commence as of the first day of any month after the date he
attains age 55 (or the date of his termination of employment with both his
Employer and the PepsiCo Organization, if later). In the case of a Member
electing to receive his Deferred Vested Pension prior to attaining his Normal
Retirement Date, the amount of his Pension shall be reduced in accordance with
the reduction factors applicable to early commencement of a “Vested Pension”
under the PepsiCo Salaried Plan, not the percentage factors which apply to an
Early and Special Early Retirement Pension as described in Sections 4.02 and
4.03.


(d) If Member becomes entitled to a Deferred Vested Pension under subsection (a)
above and once again becomes an Eligible Employee, he shall be re-admitted to
Active Membership in accordance with the provisions of Article III. His Service
and Pensionable Service from his earlier period as an Active Member shall be
aggregated with his subsequent period of Service and Pensionable Service for
purposes of calculating his Pension upon his later retirement or other
termination of employment with both his Employer and the PepsiCo Organization,
but only if his Pension with respect to his earlier period of Pensionable
Service was not previously cashed out under Section 5.05.



4.05    Late Retirement Pension.


A Member who continues employment with the PepsiCo Organization or any Employer
after his Normal Retirement Age shall be entitled to a Late Retirement Pension.
The Member’s


12



--------------------------------------------------------------------------------




Annuity Starting Date shall be the first day of the month coincident with or
immediately following the day the Member terminates employment with both his
Employer and the PepsiCo Organization. The Member shall be credited with his
Salary and Pensionable Service after his Normal Retirement Date, unless
otherwise prospectively determined by the Vice President.



4.06    Vesting.


Subject to Section 9.14 and to Table A (I)(c), a Member shall be fully vested
in, and have a nonforfeitable right to, his Pension upon completing 5 years of
Service, or if earlier, upon the death or disability of the Member while
employed by the Employer or PepsiCo Organization. The determination of whether a
Member has become disabled for this purpose shall be made by the Vice President
in accordance with such standards that the Vice President deems to be
appropriate as of the time in question.



4.07    Special Vesting for Approved Transfers and Status Changes.


(a) Automatic Special Vesting for Approved Transfers. Notwithstanding Section
4.06 above, in the case of an Active Member who will have an Approved Transfer
during a Plan Year, the Active Member shall automatically have special vesting
apply as of the last business day before the earlier of – (a) the Active
Member’s Approved Transfer, or (b) the day the Active Member would become a U.S.
Person in connection with the Approved Transfer.


(b) Special Vesting for Status Changes. Also notwithstanding Section 4.06 above,
in the case of an Active Member who will have a Status Change, the Active Member
may request that the Vice President apply special vesting to him as of the last
business day before the Active Member’s Status Change. In order for special
vesting related to a Status Change to be valid and effective under the DB
Program, the Active Member’s request and the Vice President’s approval of the
request must both be completely final and in place prior to the date that the
special vesting applies.


Subject to the next sentence, the effect of special vesting applying to a Member
in accordance with either subsection (a) or (b) above is that the Member will
become vested, to the same extent as could apply under Section 4.06 if the
Member vested under that Section, as of the date that the special vesting
applies. Notwithstanding the preceding provisions of this Section 4.07, rights
under this Section 4.07 are subject to the overriding requirement that benefits
and other rights under the Plan must remain entirely exempt from Section 409A of
the United States Internal Revenue Code, and this Section 4.07 shall not apply
to the extent inconsistent with this requirement.



4.08    Accruals After Benefit Commencement.


This section applies to a Member who earns Service and Pensionable Service for a
period that is after his Annuity Starting Date under the preceding Sections of
this Article IV (other than an Annuity Starting Date related to a cashout
distribution under Section 5.05). Any prior benefits


13



--------------------------------------------------------------------------------




that have been suspended, and any additional benefits accrued by Member after
his prior benefit commencement, shall be paid at his subsequent Annuity Starting
Date. The suspension or continuation of a Member’s prior benefits, any
adjustments to the Member’s benefits that are payable upon his subsequent
Annuity Starting Date, and the election of a time and form of payment for
benefits payable at the subsequent Annuity Starting Date, shall be subject to
rules established by the Vice President for this purpose. Such rules shall be
based upon the PepsiCo Salaried Plan’s rules for benefits accrued after the
benefit commencement date of a participant in that plan, unless the Vice
President determines that a modification of those rules is appropriate.




14



--------------------------------------------------------------------------------





ARTICLE V - DISTRIBUTION OPTIONS



5.01    Distribution Options.


(a) Section 5.02 sets forth the normal forms of payment for married and
unmarried Members. For purposes of Section 5.02, a Member is considered married
if he is married on his Annuity Starting Date.


(b) Section 5.03 sets forth the optional forms of payment that may be available
to married and unmarried Members who elect not to receive benefits in the normal
form. For purposes of Section 5.03, a Member will also be considered married if
he is married on the date he elects an optional form of payment.


(c) A distribution is only available under this Article V to the extent a Member
has met the requirements for benefits under Article IV.



5.02    Normal Forms of Payment.


(a) Single Life Annuity for Unmarried Members: An unmarried Member shall be paid
his Pension in the form of a Single Life Annuity unless he elects otherwise in
accordance with Section 5.03. The Single Life Annuity provides monthly payments
beginning at the Member's Annuity Starting Date and ending with the last monthly
payment due prior to the Member's death.


(b) 50 Percent Survivor Annuity for Married Members: A married Member shall be
paid his Pension in the form of a 50 Percent Survivor Annuity, as described
herein, unless he elects otherwise in accordance with Section 5.03. The 50
Percent Survivor Annuity provides reduced monthly payments beginning at the
Member’s Annuity Starting Date and ending with the last monthly payment due
prior to the Member’s death, with a 50 percent contingent survivor annuity for
the benefit of his Eligible Spouse beginning on the first day of the month
following the Member’s death and ending with the last monthly payment due prior
to the death of the Eligible Spouse. For Annuity Starting Dates on or After
January 1, 2019, the amount of the Member’s Pension, determined in accordance
with Table A, shall be reduced to its Actuarial Equivalent to reflect the
survivor benefit payable. For earlier Annuity Starting Dates, subject to Section
5.03(f), the amount of the Member’s Pension, determined in accordance with Table
A, shall be reduced by 10 percent. In the case of a Member who became entitled
to a Pension under Section IV of the Plan, as in effect prior to January 1,
1990, the Member’s Pension accrued as of such date shall not be subject to this
reduction to the extent provided under the Plan’s terms as of such date.











15



--------------------------------------------------------------------------------




5.03    Optional Forms of Payment.


(a) Optional Forms Available to Married Members: A married Member who elects not
to receive benefits in the normal form may receive his Pension in the form of
the Single Life Annuity described in Section 5.02(a) above or the 75 Percent
Survivor Annuity described in (b)(2) below, regardless of whether he is eligible
for the optional forms of payment described in (b), (c) and (d) below.


(b) Survivor Options: A married or unmarried Member who elects not to receive
benefits in the normal form may elect to receive payment of his Pension in
accordance with one of the survivor options listed below. Such election shall be
made on such form and during such period prior to commencement of the Member’s
Pension as may be required by the Vice President. The Member also may designate,
prior to commencement, a Dependant to receive the survivor portion of his
elected survivor option on such form as may be required by the Vice President;
provided, however, that (1) the approval of the Vice President shall be
necessary if the Member designates a Dependant other than the Member’s Eligible
Spouse; and (2) if a married Member elects an option described in this
subsection (b) and names a Dependant other than his Eligible Spouse, he must
submit written evidence of the Eligible Spouse’s consent to such option and
designation of a Dependant. A Member may not change his form of benefit or
Dependant after his Pension has commenced.


(1) 100 Percent Survivor Option: The Member shall receive a reduced Pension
payable for his life and payments in the same reduced amount shall continue
after the Member's death to his Dependant for life. The amount of the Member's
reduced Pension shall be the Actuarial Equivalent (defined in Section 2.01) of
the Member’s Single Life Annuity benefit determined in accordance with Table A
(or for Annuity Starting Dates before January 1, 2019, the Table A amount
reduced by 20 percent, subject to subsection (f) below). In the case of a Member
who became entitled to a Pension under the Plan as in effect prior to January 1,
1990, the above Pension reduction may be subject to a subsidy, as determined by
the Vice President.


(2) 75 Percent Survivor Option: The Member shall receive a reduced Pension
payable for his life and payments in the amount of 75 percent of such reduced
Pension shall continue after the Member's death to his Dependant for life. The
amount of the Member's reduced Pension shall be the Actuarial Equivalent (as
defined in Section 2.01) of the Member’s Single Life Annuity benefit determined
in accordance with Table A (or for Annuity Starting Dates before January 1,
2019, the Table A amount reduced by 15 percent, subject to subsection (f)
below). In the case of a Member who became entitled to a Pension under the Plan
as in effect prior to January 1, 1990, the above Pension reduction may be
subject to a subsidy, as determined by the Vice President.




16



--------------------------------------------------------------------------------




(3) 50 Percent Survivor Option: The Member shall receive a reduced Pension
payable for his life and payments in the amount of 50 percent of such reduced
Pension shall continue after the Member's death to his Dependant for life. The
amount of the Member's reduced Pension shall be the Actuarial Equivalent (as
defined in Section 2.01) of the Member’s Single Life Annuity benefit, determined
in accordance with Table A (or for Annuity Starting Dates before January 1,
2019, the Table A amount reduced by 10 percent, subject to subsection (f)
below). In the case of a Member who became entitled to a Pension under the Plan
as in effect prior to January 1, 1990, his Pension shall not be subject to this
reduction.


(4) Ten-Year Certain and Life Option: Subject to Section 5.04, a Member may
elect to receive a reduced Pension payable monthly for his lifetime but for not
less than 120 months. If the Member dies before 120 payments have been made, the
monthly Pension amount shall be paid for the remainder of the 120-month period
to the Member's primary Dependant (if the primary Dependant has predeceased the
Member, to the Member's contingent Dependant; and if there is no contingent
Dependant, to the Member’s estate). If post-death payments commence to a
Member’s primary or contingent Dependant and such Dependant dies before all
remaining payments due have been made, then the remaining payments shall be paid
to such Dependant’s estate. Effective as of January 1, 2010, the Member’s
Dependant or estate (as applicable) may elect by following the procedures set
forth by the Vice President for this purpose, instead to receive a single lump
sum payment that is the actuarial equivalent of the remaining payments due to
such Dependant or estate (but computed without reduction for mortality),
determined as of the date on which the lump sum payment is processed by the Vice
President. The amount of the Member's reduced Pension shall be the Actuarial
Equivalent (as defined in Section 2.01) of the Member's Single Life Annuity
benefit, determined in accordance with Table A (or for Annuity Starting Dates
before January 1, 2019, the Table A amount reduced by 5 percent, subject to
subsection (f) below).


(c) Lump Sum Payment: Subject to Section 5.04, a Member who elects not to
receive benefits in the normal form may elect to receive payment of his Pension
in the form of a single lump sum payment. The amount of the single lump sum
payment shall be the actuarial equivalent of the Single Life Annuity, determined
in accordance with Table A, utilizing the lump sum equivalent factors applicable
to lump sum distributions under the PepsiCo Salaried Plan (disregarding
transition factors), calculated as of the date payments would have commenced
under the normal form of benefit or other optional benefit. The lump sum payment
shall be made in one taxable year of the Member and shall be paid as soon as
practicable after the date specified by the Member in his written election.
Effective for lump sum payments due to be paid on or after January 1, 2010,
interest will be added to late lump sum payments in accordance with the
administrative practices of the PepsiCo Salaried Plan. No interest shall be
payable on such sum during any such deferred period specified by the Member.


17



--------------------------------------------------------------------------------






(d) Combination Lump Sum/Monthly Benefit: Subject to Section 5.04, a married or
unmarried Member who elects not to receive his Pension in the normal form may
elect to receive payment of his Pension in the form of a combination lump
sum/monthly benefit option. If elected, the Member shall receive a portion of
his benefit in the form of a lump sum payment, and the remaining portion in the
form of one of the monthly benefits described in Sections 5.02 and 5.03. The
benefit shall be divided between the two forms of payment based on the whole
number percentages designated by the Member on a form provided for this purpose.
To be effective, the two percentages designated by the Member must add to 100
percent.


(1) The amount of the benefit paid in the form of a lump sum is determined by
multiplying: (A) the amount determined under Section 5.03(c) by (B) the
percentage that the Member has designated for receipt in the form of a lump sum.


(2) The amount of the benefit paid in the form of a monthly benefit is
determined by multiplying: (A) the amount of the monthly benefit elected by the
Member, determined in accordance with Sections 5.03(a) or (b), by (B) the
percentage that the Member has designated for receipt in the form of a monthly
benefit.


(e) Death Prior to Pension Becoming Payable: If a Member who is entitled to an
immediate Pension under Article IV elects an optional form of payment under this
Section 5.03, if such election meets all requirements to be effective (other
than the Member’s survival, but including the time for making the election and
any necessary Eligible Spouse’s consent), and thereafter the Member dies after
leaving employment but before such Pension becomes payable, then on the first
day of the month next following his death such optional form of payment shall be
deemed to be in effect. Such deemed effectiveness may only apply once and only
to the initial election made by a Member (except as permitted by a decision of
the Vice President that is made prior to the Member’s submission of a subsequent
purported election). Notwithstanding the foregoing, in the case of the option
under Section 5.03(b), if the Member’s specified Dependant has died or shall die
before the date on which the first installment of the Member’s Pension was
prospectively payable in accordance with the optional form of payment elected by
the Member, the Member’s election of such optional form shall not be given
effect.


(f) Reduction for Certain Younger Dependants: Notwithstanding the reduction
factors specified in Sections 5.02(b) and 5.03, in the case of Annuity Starting
Dates before January 1, 2019, a Member electing a form of payment that includes
a survivor option shall have his Pension reduced in accordance with this
subsection (f) in the event the Dependant under such survivor option is more
than 10 years younger than the Member.




18



--------------------------------------------------------------------------------




(1) Not More than 20 Years Younger: In the event the Dependant is more than 10
years younger than the Member, but not more than 20 years younger, the
percentage reduction that otherwise would apply shall be increased by 5
percentage points.


(2) More than 20 Years Younger: In the event the Dependant is more than 20 years
younger than the Member, the 5 percentage point increase in the reduction
provided in (1) above shall be further increased by an additional 0.2 percent
for each full year over 20.



5.04    Applicability of Certain Options.


Notwithstanding the preceding provisions of this Article V, the availability of
certain distribution options shall be restricted in accordance with the terms of
this Section 5.04.


(a) Pre-1990 Distributions: The form of payment described in Section 5.03(d)
above shall not be available unless the Member's Annuity Starting Date is after
1989.


(b) Deferred Vested Pensions: Deferred Vested Pensions under Section 4.04 shall
be eligible for payment only under the Single Life Annuity, the 50 Percent
Survivor Option or the 75 Percent Survivor Option, except as provided in the
next sentence. Effective as of January 1, 2015, Deferred Vested Pensions under
Section 4.04 shall also be eligible for the Lump Sum Payment option, but only to
the limited extent that such option is available on an on-going basis with
respect to deferred vested pensions under the PepsiCo Salaried Plan (except that
unlike participants in the PepsiCo Salaried Plan, participants in this Plan with
a benefit under the PepsiCo Pension Equalization Plan shall not be excluded from
the Lump Sum Payment option).


(c) Simplified Actuarial Factors: In the case of a Member who became entitled to
a Pension prior to January 1, 1990, the actuarial equivalencies described in the
preceding provisions of this Article V shall be adjusted as provided by the Vice
President from time to time to reflect the value of any subsidized survivor
benefit to which the Member is entitled under the last sentence of Section
5.02(b) (regarding the availability on favorable terms of the survivor benefit
described in Section 5.02(b)).



5.05    Cashout of Certain Benefits.


(a) Cashout of Small Benefits. Where the total Pension payable to any person
under the DB Program is, in the opinion of the Vice President, of an amount that
is relatively trivial (when considered by itself or in relation to the potential
administrative burden of continuing to keep track of such Pension under the DB
Program), he may commute the whole of such Pension to a lump sum payable
following (i) the relevant Member’s termination of employment from both his
Employer and the PepsiCo Organization, or (ii) a Member’s transfer within the
PepsiCo Organization that results in


19



--------------------------------------------------------------------------------




the Member ceasing to actively accrue all benefits under the DB Program, on a
date determined in the discretion of the Vice President, without the consent of
the Member.


(b) Discretionary Cashout After Benefit Commencement. Effective January 1, 2019,
the Vice President shall have the discretion to make a lump-sum payment to any
Member whose benefit payments have commenced (in a form other than a lump-sum),
if the present value of the Member’s remaining stream of payments is less than
or equal to $75,000 on the payment date. The amount of the lump sum payment
shall be the actuarial equivalent of the Member’s remaining stream of payments,
determined utilizing the lump sum equivalent factors specified in Section
5.03(c) calculated as of the a payment date determined in the discretion of the
Vice President.



5.06    Designation of Dependant.


A Member who has elected to receive all or part of his pension in a form of
payment that includes a survivor option shall designate a Dependant who will be
entitled to any amounts payable on his death. A Member shall have the right to
change or revoke his Dependant designation at any time prior to the effective
date of his election. If the Member is married at the time he designates a
Dependant, any designation under this section of a Dependant who is not the
Member’s Eligible Spouse shall require the written consent of the Member’s
Eligible Spouse. A revocation of a Dependant does not require consent by the
Member’s Eligible Spouse. The designation of any Dependant, and any change or
revocation thereof, and any written consent of a Member’s Eligible Spouse
required by this Section shall be made in accordance with rules adopted by the
Vice President, shall be made in writing on forms provided by the Vice
President, and shall not be effective unless and until filed with the Vice
President. In the case of the survivor option described in Section 5.03(b)(4),
the following shall apply: (i) the Member shall be entitled to name both a
primary Dependant and a contingent Dependant, and (ii) if no Dependant is
properly designated, then a Member’s election of such option will not be given
effect.




20



--------------------------------------------------------------------------------





ARTICLE VI - DEATH BENEFITS


The surviving Eligible Spouse or Eligible Domestic Partner, as applicable, of a
Member who dies shall be entitled to certain survivor benefits if the
requirements of this Article VI are satisfied. Except as provided in Sections
6.02 and 6.03, the amount of any such benefit shall be determined in accordance
with Section II of Table A.



6.01    Active and Retirement-Eligible Members.


In the event of the death of an Active Member, a Member in Service after his
Normal Retirement Date who had at his death completed at least 5 years of
Service, or a Member entitled to an Early Retirement Pension under Section 4.02
or Special Early Retirement Pension under Section 4.03, if such Member is
survived by an Eligible Spouse or an Eligible Domestic Partner and is not
entitled at the time of death to the protection provided by Section 5.03(e),
there shall be a Pre-Retirement Spouse’s Pension or Pre-Retirement Domestic
Partner’s Pension payable to the Member’s surviving Eligible Spouse or Eligible
Domestic Partner (as applicable), calculated in accordance with the provisions
of Section II of Table A.



6.02    Vested Members.


In the event of the death of a Member who is not described in Section 6.01
above, who is vested under Section 4.06 or Section 4.07 and who has not yet
commenced or received the Member’s Pension, if such Member is survived by an
Eligible Spouse or an Eligible Domestic Partner and is not entitled at the time
of death to the protections provided by Section 5.03(e), there shall be payable
a Pre-Retirement Spouse’s Pension or Pre-Retirement Domestic Partner’s Pension
(as applicable), which shall be calculated based on the Member’s Salary and
Pensionable Service as of the earlier of the Member’s death or termination of
employment. The benefit shall be calculated as if the Member lived until the
earliest date the Member’s vested benefit could have started, after having
elected to start his benefit at that time in the form of a 50 Percent Survivor
Annuity, and died that same day.


Coverage for this Pre-Retirement Spouse’s Pension or Pre-Retirement Domestic
Partner’s Pension shall be paid for with a reduction to the monthly benefit
otherwise payable to the Member. The reduction charged to the Member’s benefit
shall be calculated in accordance with the methodology, and based on the same
factors, provided for under the PepsiCo Salaried Plan, as in effect from time to
time. The Member may only waive this Pre-Retirement Spouse’s Pension coverage or
Pre-Retirement Domestic Partner’s Coverage (as applicable) with the approval of
the Vice President.



6.03    Form and Time of Payment of Death Benefits.


(a) Form of Payment: Any Pension payable pursuant to this Article VI shall be
payable for the surviving Eligible Spouse’s or surviving Domestic Partner’s life
only; however, in the case of a Pension payable to a surviving Eligible Spouse
or surviving


21



--------------------------------------------------------------------------------




Domestic Partner where the Member was eligible for a Normal, Early or Special
Early Retirement Pension at death, the Eligible Spouse or Eligible Domestic
Partner may elect to receive the Pension in the form of a single lump sum
payment in lieu of the annuity payment.


(b) Time of Payment: Subject to Section 6.04, any Pension payable to the
Eligible Spouse or Eligible Domestic Partner under this Article VI shall
commence on the first day of the month coinciding with or next following the
Member’s death, or if later, the date on which the Member would have attained
age 55. In the event a Pension payable to a Member’s Eligible Spouse commences
before the Member would have reached Normal Retirement Age, the benefit will be
reduced as set forth in Section 4.02, 4.03 or 4.04, as applicable based on the
Pension to which the Member was entitled, to reflect early commencement.



6.04    Disposition of Death Benefits.


Any benefit expressed to be subject to disposition in accordance with the
provision of this Article VI shall be held by the Vice President with power to
pay or apply the same to or for the benefit of such one or more of the Member’s
Dependants, as the Vice President shall think fit and if more than one in such
shares as they shall likewise think fit. Notwithstanding any other provision of
the DC Program, the Vice President may direct that such benefit shall commence
or be paid in a lump sum as soon as practicable after the Member’s date of
death.






22



--------------------------------------------------------------------------------





ARTICLE VII - ADMINISTRATION



7.01    Authority to Administer Plan.


(a) Administration by the Vice President: The Plan shall be administered by the
Vice President, who shall have the authority to interpret the Plan and issue
such regulations as he deems appropriate. All actions by the Vice President
hereunder may be taken in his sole discretion, and all interpretations,
determinations and regulations made or issued by the Vice President shall be
final and binding on all persons and parties concerned.


(b) Authority to Delegate: The Vice President may delegate any of his
responsibilities under the Plan to other persons or entities, or designate or
employ other persons to carry out any of his duties, responsibilities or other
functions under the Plan. Any reference in the Plan to an action by the Vice
President shall, to the extent applicable, refer to such action by the Vice
President’s delegate or other designated person.



7.02    Facility of Payment.


Whenever, in the opinion of the Vice President, a person entitled to receive any
payment of a benefit or installment thereof hereunder is under a legal
disability or is incapacitated in any way so as to be unable to manage his
financial affairs, the Vice President may direct that payments from the Plan be
made to such person’s legal representative for his benefit, or that the payment
be applied for the benefit of such person in such manner as the Vice President
considers advisable. Any payment of a benefit or installment thereof in
accordance with the provisions of this section shall be a complete discharge of
any liability for the making of such payment under the provisions of the Plan.



7.03    Claims Procedure.


The Vice President shall have the exclusive discretionary authority to construe
and to interpret the Plan, to decide all questions of eligibility for benefits
and to determine the amount of such benefits, and his decisions on such matters
are final and conclusive. As a result, benefits under this Plan will be paid
only if the Vice President decides in his discretion that the person claiming
such benefits is entitled to them. This discretionary authority is intended to
be absolute, and in any case where the extent of this discretion is in question,
the Vice President is to be accorded the maximum discretion possible. Any
exercise of this discretionary authority shall be reviewed by a court,
arbitrator or other tribunal under the arbitrary and capricious standard (i.e.,
the abuse of discretion standard). If, pursuant to this discretionary authority,
an assertion of any right to a benefit by or on behalf of a Member or Dependant
(a “claimant”) is wholly or partially denied, the Vice President, or a party
designated by the Vice President, will provide such claimant within the 90-day
period following the receipt of the claim by the Vice President, a
comprehensible written notice setting forth:


23



--------------------------------------------------------------------------------






(1) The specific reason or reasons for such denial;


(2) Specific reference to pertinent Plan provisions on which the denial is
based;


(3) A description of any additional material or information necessary for the
claimant to submit to perfect the claim and an explanation of why such material
or information is necessary; and


(4) A description of the Plan’s claim review procedure (including the time
limits applicable to such process).


If the Vice President determines that special circumstances require an extension
of time for processing the claim he may extend the response period from 90 to
180 days. If this occurs, the Vice President will notify the claimant before the
end of the initial 90-day period, indicating the special circumstances requiring
the extension and the date by which the Vice President expects to make the final
decision. Upon review, the Vice President shall provide the claimant a full and
fair review of the claim, including the opportunity to submit to the Vice
President comments, document, records and other information relevant to the
claim and the Vice President’s review shall take into account such comments,
documents, records and information regardless of whether it was submitted or
considered at the initial determination. The decision on review will be made
within 60 days after receipt of the request for review, unless circumstances
warrant an extension of time not to exceed an additional 60 days. If this
occurs, notice of the extension will be furnished to the claimant before the end
of the initial 60-day period, indicating the special circumstances requiring the
extension and the date by which the Vice President expects to make the final
decision. The final decision shall be in writing and drafted in a manner
calculated to be understood by the claimant; include specific reasons for the
decision with references to the specific Plan provisions on which the decision
is based; and provide that the claimant is entitled to receive, upon request and
free of charge, copies of, all documents, records, and other information
relevant to his or her claim for benefits.


Any claim under the Plan that is reviewed by a court, arbitrator or any other
tribunal shall be reviewed solely on the basis of the record before the Vice
President at the time it made its determination. In addition, any such review
shall be conditioned on the claimant’s having fully exhausted all rights under
this section.



7.04    Limitations on Actions.
Any claim filed under Article VII and any action filed in any court or other
tribunal by or on behalf of a former or current Employee, Member, Dependant or
any other individual, person or entity (collectively, a “Petitioner”) for the
alleged wrongful denial of Plan benefits must be brought within two years of the
date the Petitioner’s cause of action first accrues. For purposes of this
subsection, a cause of action with respect to a Petitioner’s benefits under the
Plan shall be deemed to accrue not later than earlier of (i) when the Petitioner
has received the calculation of the benefits that are the subject of the claim
or legal action; (ii) the date identified to the Petitioner by the Vice
President on which payments shall commence; or (iii) when he has actual


24



--------------------------------------------------------------------------------




or constructive knowledge of the facts that are the basis of his claim. Failure
to bring any such claim or cause of action within this two-year time frame shall
preclude a Petitioner, or any representative of the Petitioner, from filing the
claim or cause of action. Correspondence or other communications following the
mandatory appeals process described above shall have no effect on this two-year
time frame.



7.05    Restriction of Venue.


Any claim or action filed in court or any other tribunal in connection with the
Plan by or on behalf of a Petitioner shall only be brought or filed in the state
or federal courts of New York, specifically the state or federal court,
whichever applies, located nearest the Corporation’s headquarters.



7.06    Effect of Specific References.


Specific references in the Plan to the Vice President’s discretion shall create
no inference that the Vice President’s discretion in any other respect, or in
connection with any other provision, is less complete or broad.




25



--------------------------------------------------------------------------------






ARTICLE VIII - AMENDMENT AND TERMINATION



8.01    Continuation of the Plan.


While the Corporation intends to continue the Plan indefinitely, it assumes no
contractual obligation as to its continuance. The Corporation hereby reserves
the right, in its sole discretion, to amend, terminate, or partially terminate
the Plan at any time provided, however, that no such amendment or termination
shall adversely affect the amount of benefit to which a Member or his Dependant
is entitled under the Plan on the date of such amendment or termination, unless
the Member becomes entitled to an amount equal to such benefit under another
plan or practice adopted by the Corporation. Specific forms of payment are not
protected under the preceding sentence.



8.02    Amendment.


The Corporation may, in its sole discretion, make any amendment or amendments to
the Plan from time to time, with or without retroactive effect, subject to
Section 8.01. An Employer (other than the Corporation) shall not have the right
to amend the Plan.



8.03    Termination.


The Corporation may terminate the Plan, either as to its participation or as to
the participation of one or more Employers. If the Plan is terminated with
respect to fewer than all of the Employers, the Plan shall continue in effect
for the benefit of the employees of the remaining Employers.




26



--------------------------------------------------------------------------------






ARTICLE IX - MISCELLANEOUS



9.01    Unfunded Plan.


The Employers’ obligations under the Plan shall not be funded, but shall
constitute liabilities by the Employer payable when due out of the Employer’s
general funds. To the extent a Member or any other person acquires a right to
receive benefits under this Plan, such right shall be no greater than the rights
of any unsecured general creditor of the Employer.



9.02    Costs of the Plan.


Unless otherwise agreed by the Corporation, all costs, charges and expenses of
or incidental to the administration and management of the Plan shall be the
costs, charges and expenses of the Employers and shall be paid by each Employer
based on the proportion of Members who are employed by such Employer as compared
to the total number of Members at the time the cost or expense is incurred.



9.03    Temporary Absence of Member.


If a Member is absent from duty by reason other than death, discharge,
retirement or quitting (e.g., sickness, accident, layoff, vacation), he shall be
deemed to have terminated employment on the date that is 12 months after the
date on which he is absent, unless the Vice President determines otherwise. If
the Member’s absence from duty is by reason of his service as a full-time member
of the armed forces of any country or of any organization engaged in national
service of any such country, he shall not be deemed to have terminated
employment so long as he is regarded by the Employer as remaining in employment
or until he shall resign permanently from employment, whichever shall first
occur.



9.04    Taxes, Etc.


In the event any tax or assessment or other duty is determined by the Vice
President to be owing in respect of any benefit payable from the Plan, the Plan
shall be entitled to withhold an amount not exceeding the amount of any such tax
or assessment or other duty from the benefit payable and shall apply the same in
satisfaction of said tax or assessment or other duty.



9.05    Nonguarantee of Employment.


Nothing in the Plan shall be construed as a contract of employment between an
Employer and any of its employees, or as a right of any such employee to
continue in the employment of the Employer, or as a limitation of the right of
an Employer to discharge any of its employees, with or without cause.









27



--------------------------------------------------------------------------------





9.06    No Right to Benefits.


No person, whether or not being a Member, shall have any claim, right or
interest under the Plan except as provided by the terms of the Plan. In the
event of a Member’s termination of employment by an Employer, the resulting
cessation of his Active Membership shall not be grounds for any damages or any
increase in damages in any action brought against the Employer or any member of
the PepsiCo Organization with respect to such termination.



9.07    Charges on Benefits and Recovery of Excess Payments.
 
All benefits in respect of a Member under the Plan shall stand charged with and
be subject to deductions therefrom of all sums in respect of losses to a member
of the PepsiCo Organization or Employer or otherwise caused by misdemeanor of
the Member and on production by the member of the PepsiCo Organization or
Employer of proof satisfactory to the Vice President that any such loss ought to
be made good by a Member. The relevant amount shall be deductible from the
Member’s benefits and be payable to the Employer or member of the PepsiCo
Organization whose receipt shall be a valid discharge for the same.


Payments to, for or in connection with a Member that are made (as of a point in
time and to any person or entity) may not exceed the exact amount of payments
that are due as of such time and to such person, as provided by the terms of the
Plan that specify the amounts that are payable, the time as of which they are
payable, and the person to whom they are payable. Accordingly, any such excess
payment or any other overpayment, premature payment or misdirected payment (one
or more of which are hereafter referred to as an “Excess Payment”) may not be
retained by the party receiving it, but must be restored promptly to the Plan.
In exchange for Member or Dependant status hereunder (or for having any other
direct or indirect right or claim of right from the Plan, or solely as a result
of having received an Excess Payment), any party receiving an Excess Payment
grants to the Plan the following nonexclusive rights –


(1)    A constructive trust and first priority equitable lien on any payment
that is received directly or indirectly from the Plan and that is, in whole or
part, an Excess Payment (such trust and lien shall be equal to the amount of the
Excess Payment increased by appropriate interest) or upon the proceeds or
substitutes for such payment, and any transfer shall be subject to such
constructive trust and equitable lien (including a transfer to a person, trust
fund or entity).
(2)    The right to offset (as necessary to recover the Excess Payment with
appropriate interest) other payments that are properly payable by the Plan to
the recipient of the Excess Payment; however, reliance on this right is in the
discretion of the Vice President, and the existence of an opportunity to apply
it shall not diminish the Plan’s rights under paragraph (1) above.


(3)    The right to bring any equitable or legal action or proceeding with
respect to the enforcement of any rights in this Section in any court of
competent jurisdiction as the Plan may elect, and following receipt of an


28



--------------------------------------------------------------------------------





Excess Payment the Member hereby submits to each such jurisdiction, waiving any
and all rights that may correspond to such party’s present or future residence.


Any party receiving an Excess Payment shall promptly take all actions requested
by the Vice President that are in furtherance of the Plan’s recovery of the
Excess Payment with appropriate interest. In all cases, this subsection shall
maximize the rights of the Plan to recover improper payments and shall not
restrict the rights of the Plan in any way, including with respect to any
improper payment that is not addressed above.



9.08    Termination for Cause; Prohibited Misconduct.


(a) Notwithstanding any other provision of this Plan to the contrary, if the
Vice President determines that a Member has been terminated for cause or engaged
in Prohibited Misconduct at any time prior to the second anniversary of the date
his or her employment with the PepsiCo Organization terminates, the Member shall
forfeit his Pension (whether paid previously, being paid currently or payable in
the future), and his or her Pension shall be adjusted to reflect such forfeiture
and any previously paid Pension payments shall be recovered. As a condition to
Membership in this Plan, each Member agrees to this, and each Member agrees to
repay PepsiCo the amounts it seeks to recover under this Section 9.08.


(b) Any of the following activities engaged in, directly or indirectly, by a
Member shall constitute Prohibited Misconduct:


(1) The Member accepting any employment, assignment, position or responsibility,
or acquiring any ownership interest, which involves the Member’s “Participation”
(as defined below) in a business entity that markets, sells, distributes or
produces “Covered Products” (as defined below), unless such business entity
makes retail sales or consumes Covered Products without in any way competing
with the PepsiCo Organization.


(2) The Member, directly or indirectly (including through someone else acting on
the Member’s recommendation, suggestion, identification or advice), soliciting
any PepsiCo Organization employee to leave the PepsiCo Organization’s employment
or to accept any position with any other entity.


(3) The Member using or disclosing to anyone any confidential information
regarding the PepsiCo Organization other than as necessary in his or her
position with the PepsiCo Organization. Such confidential information shall
include all non-public information the Member acquired as a result of his or her
positions with the PepsiCo Organization. Examples of such confidential
information include non-public information about the PepsiCo Organization’s
customers, suppliers, distributors and potential acquisition targets; its
business operations and structure; its product lines, formulas and pricing; its
processes,


29



--------------------------------------------------------------------------------





machines and inventions; its research and know-how; its financial data; and its
plans and strategies.


(4) The Member engaging in any acts that are considered to be contrary to the
PepsiCo Organization’s best interests, including violating the Corporation’s
Code of Conduct, engaging in unlawful trading in the securities of the
Corporation or of any other company based on information gained as a result of
his or her employment with the PepsiCo Organization, or engaging in any other
activity which constitutes gross misconduct.


(5) The Member engaging in any activity that constitutes fraud.


Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Plan shall prohibit the Member from communicating with government authorities
concerning any possible legal violations without notice to the Corporation,
participating in government investigations, and/or receiving any applicable
award for providing information to government authorities. The Corporation
nonetheless asserts and does not waive its attorney-client privilege over any
information appropriately protected by the privilege. Further, pursuant to the
Defend Trade Secrets Act, an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.


For purposes of this subsection, “Participation” shall be construed broadly to
include: (i) serving as a director, officer, employee, consultant or contractor
with respect to such a business entity; (ii) providing input, advice, guidance
or suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces. For purposes of this subsection, “Covered Products” shall mean any
product that falls into one or more of the following categories, so long as the
PepsiCo Organization is producing, marketing, selling or licensing such product
anywhere in the world – beverages, including without limitation carbonated soft
drinks, tea, water, juice drinks, sports drinks, coffee drinks, energy drinks,
and value-added dairy drinks; juices and juice products; dairy products; snacks,
including salty snacks, sweet snacks meat snacks, granola and cereal bars, and
cookies; hot cereals; pancake mixes; value-added rice products; pancake syrups;
value-added pasta products; ready-to-eat cereals; dry pasta products; or any
product or service that the Member had reason to know was under development by
the PepsiCo Organization during the Member’s employment with the PepsiCo
Organization.


30



--------------------------------------------------------------------------------








9.09    Notices.


Any notice which under the Plan is required to be given to or served upon the
Plan shall be deemed to be sufficiently given to or served upon the Plan if it
is in writing and delivered to the Vice President. In any case where under the
Plan any notice shall be required to be given to Members, it shall be sufficient
if such notice is delivered to the Member’s last known address on file in the
records of the Employer or delivered to the Member pursuant to any other method
(e.g., electronically) that the Vice President determines is reasonably
available to the Member.



9.10    Plan Documentation.


Every Member shall on demand be entitled to a copy of the governing legal
document for the DB Program.



9.11    Currency of Payment.


Payment of benefits under the Plan shall be made in United States dollars, or
other "eligible currency," as approved by the Vice President. For both annuity
and lump sum payments, the amount otherwise payable in United States dollars
would be converted to the selected currency using the exchange rate, based on
the methodology approved by the Vice President from time to time.



9.12    Governing Law.


The Plan shall in all respects be governed by and interpreted according to the
laws of the State of New York.



9.13    Exemption from ERISA.


The Plan is intended to be exempt from the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), as a plan maintained outside of the United
States primarily for the benefit of persons substantially all of whom are
nonresident aliens of the United States. In order to preserve this exemption
from ERISA, both Active Membership in the Plan and the opportunity to increase
Highest Average Monthly Earnings after ceasing to be an Active Member, in
accordance with Section 4.04(b), shall be limited to individuals who are
nonresident aliens of the United States and whose assigned work locations are
outside the United States, and it is intended that all permanent records and
documentation relating to the administration of the Plan shall be kept at a
location that is outside of the United States.



9.14    Exemption from Section 409A.


In order to permit this Plan to be completely exempt from United States Internal
Revenue Code section 409A (“Section 409A”), this Plan shall be subject to the
special operating rules and limitations in this Section 9.14, effective for any
period to which Section 409A applies. It is the


31



--------------------------------------------------------------------------------





intent of the Plan that no Member who is a U.S. Person may in any way have their
benefit from the Plan vest, increase or in any way be enhanced (collectively, a
“Benefit Enhancement”) as a result of their compensation or service while a U.S.
Person. Accordingly, no Member shall become entitled to a Benefit Enhancement
with respect to a calendar year until it is determined, following the close of
such year, that the Member was not a U.S. Person with respect to such year.
Notwithstanding the preceding sentence, in the calendar year a Member’s benefit
under this Plan is scheduled to commence, the Vice President may authorize a
Benefit Enhancement for the calendar year of benefit commencement to the extent
the Vice President determines satisfactorily that the Member will not be a U.S.
Person for such year. In other cases, the Member’s benefit will commence under
this Plan without any Benefit Enhancement related to the calendar year of
commencement, and appropriate adjustments will be made to the Member’s benefit
in the following year if it is determined that the Member was not a U.S. Person
in such calendar year of commencement. This Section 9.14 shall at all times be
interpreted and applied in accordance with the overriding requirement that
benefits and any other rights under the Plan must remain entirely exempt from
Section 409A, and the Vice President shall have such unrestricted authority as
is necessary to ensure that it is applied in accordance with this requirement.




32



--------------------------------------------------------------------------------






ARTICLE X - SIGNATURE


The PepsiCo International Retirement Plan, DB Program document, as amended and
restated, is hereby adopted as of this 5th day of December, 2018, to be
effective as of January 1, 2019 or as otherwise stated herein.


                    
PEPSICO, INC.


By: /s/ Ruth Fattori                
Ruth Fattori
Executive Vice President and
Chief Human Resources Officer


Date: December 5, 2018




Law Department Approval






By:    /s/ Aline G. Haffner            
        Aline G. Haffner
        Legal Director, Employee Benefits Counsel


Date:    December 3, 2018
        


33



--------------------------------------------------------------------------------






TABLE A - CALCULATION OF PENSIONS


This section sets forth the formulas for calculating the Pension payable to a
Member under Article IV or the Death Benefit payable to a Member’s Eligible
Spouse or Eligible Domestic Partner, as applicable, under Article VI. Any
benefits accrued under the DB Program by a Member while a part-time employee,
following such Member’s designation by the Vice President as an Eligible
Employee pursuant to the last sentence of the definition of Eligible Employee in
Section 2.01, shall be prorated as determined by the Vice President to reflect
the approximate ratio of the Member’s level of services during such part-time
status to the level required for full-time status at the Member’s work location.


(I)    Member’s Pension


(a)    The Pension payable (as a Single Life Annuity benefit) on retirement at
Normal Retirement Date for Members who became members of the Plan before January
1, 1976 shall be the larger of the Pension calculated under this paragraph (a)
or under paragraph (b) below. The Pension under this paragraph (a) shall be the
greater of (1) or (2) below:


(1)    1.5 percent of the Member’s Highest Average Monthly Salary (as
hereinafter defined) multiplied by the number of years of Pensionable Service;
or


(2)    3 percent of the Member’s Highest Average Monthly Salary, multiplied by
the number of years of his Pensionable Service but not exceeding 15 years.


(b)    The Pension payable (as a Single Life Annuity benefit) on retirement at
Normal Retirement Date (i) for Members who became members of the Plan on or
after January 1, 1976, and (ii) for persons (other than those in (i)) who became
Members on or after September 1, 1980, and (iii) for persons (other than in (i)
or (ii)) who became Members after November 12, 1998, shall be the Pension
calculated under this paragraph (b). The pension calculated under this paragraph
(b) shall be the aggregate of:


(1)    For up to the first 10 years of Pensionable Service, the product of (i) 3
percent of the Member’s Highest Average Monthly Salary, multiplied by (ii) the
number of years of Pensionable Service, but not exceeding 10 such years; plus


(2)    For any years of Pensionable Service in excess of 10, the product of (i)
1 percent of the Member’s Highest Average Monthly Salary, multiplied by (ii) the
number of years of Pensionable Service in excess of 10.


(c)    At the discretion of the Vice President, the Pension calculated as
provided in paragraphs (a) and (b) above shall be reduced by some or all of the
following:




34



--------------------------------------------------------------------------------





(1)    All state pension and social security benefits receivable by the Member
attributable to Service other than those derived from unmatched and unreimbursed
voluntary contributions made by the Member;


(2)    The annuity equivalent of a like portion of all capital sum benefits
receivable by the Member on or by reason of his retirement either from a state
source or from the Employer in consequence of a requirement of local
legislation, including, but not limited to, termination indemnities;


(3)    Any benefits payable to the Member (or in respect of him) from other
retirement benefit plans (or cash allowance received in lieu of Employer
contributions to a retirement benefit plan) of the Employers in respect of any
period of employment which qualifies as Pensionable Service both under the DB
Program and under such other retirement benefit plans of the Employers;


(4)    Any other payment made by the Employer at the time of termination of the
Member that arises from any severance agreement made between the Employer and
Member, for whatsoever reason;


(5)    The value (as determined in accordance with methodology approved by the
Vice President) of any benefits paid to the Member prior to his retirement from
any plan in respect of any period of employment which qualifies as Pensionable
Service both under the DB Program and under such other retirement benefit plans
of the Employers;


(6)    Any deductions, reductions or forfeiture of a Member's benefits resulting
from a Member's misdemeanor, misconduct or discharge for cause pursuant to
Section 9.08 hereof.


No such deduction shall be made in respect of any such benefits as are derived
from unmatched and unreimbursed voluntary contributions made by the Member. The
value of all such deductions shall be subject to adjustment to reflect the form
and timing of payment. All deductions set out in this paragraph (c) shall be
calculated as of the Member’s termination date and in accordance with
methodology approved by the Vice President from time to time.


(d)    If the Pension payable to or on behalf of a Member is reduced under
paragraph (c) above, an alternative calculation of the Pension for such Member
shall apply unless the Vice President determines that the alternative
calculation would be unnecessary or impractical or would not serve the purposes
of the DB Program. Under this alternative calculation, only the Member’s
Pensionable Service under this DB Program, which does not include any employment
that is taken into account in determining benefits under paragraph (c)(1) - (5),
shall be considered, and the reductions under paragraph (c)(1) - (5) shall be
disregarded (however, the reduction under paragraph (c)(6) shall be taken into
account). If this alternative calculation applies, the Pension payable under
this alternative calculation shall be compared to the Pension payable under
paragraphs (a), (b) and (c) above, and whichever provides the greater Pension
amount will be payable to or on behalf of the Member, subject to the remaining
provisions of this


35



--------------------------------------------------------------------------------





paragraph (d). The alternative calculation set forth in this paragraph (d) is
intended to provide a calculation methodology that replicates the effect of the
“extended wearaway” calculation methodology, as it is in effect from time to
time under the PepsiCo Salaried Plan. Notwithstanding the foregoing terms of
this paragraph (d), any benefit increase provided as a result of this paragraph
(d) will be limited so that in the judgment of the Vice President it is not in
excess of what should be available given the intent described in the preceding
sentence.


(e)    For purposes of this Table A, "Highest Average Monthly Salary" means one
twelfth of the yearly average of the Member’s Salary over any 5 consecutive
calendar years of Service in which such Salary was highest (or over such lesser
period as the Member has been in Service). For purposes of determining a
Member's Highest Average Monthly Salary, the following shall apply:


(1)    A calendar year with no Salary shall be disregarded, and the calendar
years preceding and following such calendar year (or years) shall be considered
consecutive.


(2)    If in a calendar year there is an unpaid authorised leave of absence, or
other absence from paid service, that results in less than a complete year of
Salary, such calendar year shall be disregarded and the next preceding or
succeeding year or years shall be taken into account if it results in a higher
average.


(f)    In determining the amount of a Deferred Vested Pension for the purposes
of Section 4.04, the Pension shall be equal to the greatest of the amounts
determined under subsection (1), (2) or (3) below:


(1)    The Pension calculated as provided in (b) above, but based on the
Pensionable Service the Member would have earned had he remained an Active
Member until his Normal Retirement Age (subject to a maximum of 35 years) and
Highest Average Monthly Salary as of September 30, 2003, reduced by a fraction,
the numerator of which is the Member’s actual years of Pensionable Service prior
to October 1, 2003 (subject to a maximum of 35 years) and the denominator of
which is the years of Pensionable Service he would have earned had he remained
an Active Member until his Normal Retirement Age.


(2)    The aggregate of:


(i)    The Pension calculated as provided in (b) above, but based on the
Pensionable Service the Member would have earned had he remained an Active
Member until his Normal Retirement Date and Highest Average Monthly Salary as of
September 30, 2003, reduced by a fraction, the numerator of which is the
Member’s actual years of Pensionable Service prior to October 1, 2003 and the
denominator of which is the years of Pensionable Service he would have earned
had he remained an Active Member until his Normal Retirement Date; and




36



--------------------------------------------------------------------------------





(ii)    The Pension calculated as provided in (b) above, but based on the
Pensionable Service the Member would have earned had he remained an Active
Member until his Normal Retirement Date and the Highest Average Monthly Salary
at the date the Member ceases to be in Service, reduced by a fraction, the
numerator of which is the Member’s actual years of Pensionable Service after
September 30, 2003 and the denominator of which is the years of Pensionable
Service he would have earned had he remained an Active Member until his Normal
Retirement Date.


(3)    The Pension calculated as provided in (b) above, but based on the
Pensionable Service the Member would have earned had he remained an Active
Member until his Normal Retirement Date and the Highest Average Monthly Salary
at the date the Member ceases to be in Service, reduced by a fraction, the
numerator of which is the Member’s actual years of Pensionable Service and the
denominator of which is the years of Pensionable Service he would have earned
had he remained an Active Member until his Normal Retirement Date.


For Members who became Members of the Plan before January 1, 1976, the Deferred
Vested Pension shall be the larger of 1½ percent of the Member’s Highest Average
Monthly Salary multiplied by the Member’s number of years of Pensionable Service
at termination or the amount determined by the Vice President based on actuarial
information provided to the Vice President.


All deductions set out in (c) above that are applicable to a Member entitled to
a Deferred Vested Pension shall be calculated as of the time such Member ceases
to be in Service and in accordance with methodology approved by the Vice
President.


(II)    Pre-Retirement Spouse’s Pension or Pre-Retirement Domestic Partner’s
Pension


If a Member covered by Section 6.01 dies after the date he would have been
entitled to retire early under Section 4.02, the Pre-Retirement Spouse’s Pension
or Pre-Retirement Domestic Partner’s Pension, as applicable, shall be 50 percent
of the Pension to which the Member would have been entitled if he had retired on
the day preceding his death (having elected a 50 Percent Survivor Annuity
calculated in accordance with Section 5.02(b)) and reduced in accordance with
Section 4.02 if the Eligible Spouse or Eligible Domestic Partner commences the
Pre-Retirement Souse’s Pension or Pre-Retirement Domestic Partner’s Pension, as
applicable, prior to the date the Member would have attained age 62.


If a Member covered by Section 6.01 dies before the date he would have been
entitled to retire early under Section 4.02, the Pre-Retirement Spouse’s Pension
or Pre-Retirement Domestic Partner’s Pension, as applicable, shall be 50 percent
of the Pension to which the Member would have been entitled if he had attained
the right to receive a 50 Percent Survivor Annuity calculated in accordance with
Section 5.02(b)), payable as of the first of the month following the later of
death or the date the Member would have attained age 55, and reduced in
accordance with Section 4.04(c) if the Eligible Spouse or Eligible Domestic
Partner commences the Pre-


37



--------------------------------------------------------------------------------





Retirement Souse’s Pension or Pre-Retirement Domestic Partner’s Pension, as
applicable, prior to the date the Member would have attained age 65.






38



--------------------------------------------------------------------------------






APPENDIX ERW - EARLY RETIREMENT WINDOWS


ERW.1    Scope.


This Appendix ERW supplements the main portion of the DB Program with respect to
the rights and benefits of Covered Employees.


ERW.2    Definitions and Program Specific Rules.


This section provides definitions for the following words or phrases in boldface
and underlined. Where they appear in this Appendix ERW with initial capitals
they shall have the meaning set forth below. Except as otherwise provided in
this Appendix ERW, all defined terms shall have the meaning given to them in
Section 2.01 of the DB Program.


(a)Appendix ERW: This Appendix ERW to the DB Program.


(b)Covered Employee: An Active Member who:


(1) Is an Eligible Employee of an Employer at the time his employment is
terminated involuntarily pursuant to the Reorganization;


(2)     
(i) For purposes of the 2007/2008 Restructuring, has his last day of active
employment between the Effective Date and December 31, 2008 (inclusive) and has
a Severance Date pursuant to paragraph (1) above that occurs on or after the
Effective Date but no later than December 31, 2009; and


(ii) For purposes of the 2008/2009 Restructuring, has his last day of active
employment between the Effective Date and August 31, 2009 (inclusive) and has a
Severance Date pursuant to paragraph (1) above that occurs on or after the
Effective Date but no later than December 26, 2009;


(3) Is entitled to receive enhanced severance pay under the Severance Program as
part of the Reorganization, or is entitled to receive severance pay pursuant to
an agreement described in (5) below;


(4) Is authorized in writing by the Vice President to receive the benefits under
this Appendix ERW; and


(5) Signs, submits and does not revoke a qualifying severance agreement
releasing the Corporation and the Associated Companies and each of their
employees, agents and affiliates from liability, subject to the Corporation’s
determination that (i) such severance agreement meets all substance, form and
timing requirements that the


39



--------------------------------------------------------------------------------





Corporation applies and (ii) such severance agreement is entered into under the
Severance Program as part of the Reorganization.


Any Active Member who does not meet all of the foregoing requirements is not a
“Covered Employee” and is not eligible for the benefits under this Appendix ERW.
  
(c)Reorganization: The reorganization, plant closing, or other event that
triggered the applicable Severance Program.


(d)Severance Date: An Active Member’s final day of employment with the Employer
pursuant to the Reorganization.


(e)Severance Program and Effective Date: The Terms Severance Program and
Effective Date are defined as follows, separately for each Severance Program:


(1) 2007/2008 Restructuring. For purposes of the 2007/2008 Restructuring,
Severance Program means both the “PepsiCo Transition Severance Program for the
2007 Restructuring for Salaried Employees Below Band 1” and the “PepsiCo
Transition Severance Program for the Equipment & Service Management
Restructuring for Salaried Employees below Band 1” and Effective Date means
February 4, 2008 (that is, the first date an Active Member would be able to
retire under this paragraph (1)).


(2)2008/2009 Restructuring. For purposes of the 2008/2009 Restructuring,
Severance Program means both the “PepsiCo Transition Severance Program for the
2008/2009 Restructuring for Salaried Employees Below Band I” and the “PepsiCo
Transition Severance Program for the 2008/2009 Restructuring for Salaried
Employees Band I” and Effective Date means April 3, 2009 (that is, the first
date an Active Member would be able to retire under this paragraph (2)).


ERW.3     Special Early Retirement.


Any Covered Employee who meets the eligibility requirements of subsection (a)
below shall be treated as eligible for a Special Early Retirement Pension under
Section 4.03.


(a)    Eligibility requirements: To be eligible under this section, an
individual must:


(1) Be a Covered Employee on his Severance Date,


(2) For purposes of the 2007/2008 Restructuring only:


(i) have attained at least age 50 (but not age 55) by his Severance Date, and


(ii) be credited with at least 10 years of Vesting Service as of his Severance
Date


40



--------------------------------------------------------------------------------







(3) For purposes of the 2008/2009 Restructuring only:


(i) have attained at least age 50 (but not age 55) by his “Pension Termination
Date” (which means the earlier of the Covered Member’s Severance Date or the
date that is 52 weeks after the Covered Member’s last day of active employment
pursuant to the Reorganization);


(ii) be credited with at least 10 years of Vesting Service as of his Severance
Date. For purposes of determining whether the Covered Member has met the age and
service requirements, the Covered Member’s age and years of Vesting Service are
rounded up to the nearest whole year,


(iii)    not return to employment with an Employer before his Pension
Termination Date, and


(iv)    not be otherwise eligible for Normal or Early Retirement Pension.


(b)     Amount of Reduction: In determining the amount of the Special Early
Retirement Pension provided under this Appendix ERW, the 4/12ths of 1 percent
per month early commencement reduction of Section 4.03 shall apply. The Special
Early Retirement Pension provided under this section is otherwise subject to all
the usual limitations set forth in the DB Program.


(c)    Non-Duplication of Benefits: For the avoidance of doubt, the Special
Early Retirement Pension made available pursuant to this Appendix ERW shall be
in lieu of the Special Early Retirement Pension pursuant to Rule 4.03 of the DB
Program. Covered Employees shall not be entitled to, and shall not receive, a
Special Early Retirement Pension pursuant to Section 4.03 of the DB Program. In
addition, the Special Early Retirement Pension under this Appendix ERW shall not
be available to any individual who is eligible for special early retirement
under the PepsiCo Salaried Plan (or who claims such special early retirement,
unless a release of such claim acceptable to the Corporations is provided). By
accepting benefits pursuant to this Appendix ERW, a Covered Employee is
conclusively presumed to have waived irrevocably any and all right to a Special
Early Retirement Pension under Section 4.03 or to special early retirement
benefits under the PepsiCo Salaried Plan (or any other plan maintained or
contributed to by the Corporation or an Associated Company).


(d)    LTIP Awards: Any Covered Employee who is treated as eligible for an Early
Retirement Pension pursuant to this Rule ERW shall also be deemed to qualify for
“Retirement” for purposes of such Covered Employee’s outstanding stock option
and restricted stock unit awards under the PepsiCo Inc. Long-Term Incentive
Plan, the PepsiCo, Inc. 2003 Long-Term Incentive Plan, the PepsiCo, Inc. 1994
Long-Term Incentive Plan, the PepsiCo, Inc. 1995 Stock Option Incentive Plan and
the PepsiCo SharePower Stock Option Plan.


41

